Citation Nr: 1416695	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a chronic lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for right internal knee derangement.

3.  Entitlement to service connection for a bilateral hand condition.

4.  Entitlement to service connection for left knee arthritis to include as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969 and January 1971 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2010 decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Waco, Texas RO has assumed the role of agency of original jurisdiction.    

During the course of the appeal the Veteran was granted service connection for scar residuals as secondary to his service connected disability of internal derangement of the right knee.  The Veteran's scar is rated noncompensable effective January 15, 1988.  The Veteran has not filed a notice of disagreement.  Therefore, the Board will not discuss the applicability of an increased evaluation for scar residuals of the Veteran's current claim of internal derangement of the right knee.

The Veteran requested a videoconference Board hearing on his VA Form 9 in March 2011.  The Veteran provided a written withdrawal of the hearing in July 2011.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.  

The issue of service connection for left knee arthritis to include as secondary to include service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the Veteran's chronic lumbosacral strain has been manifested by forward flexion of less than 30 degrees, but without ankylosis or periods of doctor prescribed bed rest.  

2.  The Veteran's internal derangement of the right knee is manifested by pain, popping, swelling and slight instability; neither flexion of 60 degrees or less nor extension of 5 degrees or greater is shown at any time during the appeal.  

3.  A hand condition did not onset during active service or within one year thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a disability rating in excess of 10 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).

3.  Service connection for a hand condition is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in February and November 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examinations most recently in November 2012 for his spine, knees and hands.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's hand condition was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Further, the VA examiner provided a thorough description of the Veteran's current conditions of his chronic lumbosacral spine condition and his right knee internal derangement.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

I.  Lumbosacral spine 

The Veteran's service-connected chronic lumbosacral strain has been rated under the version of the criteria in effect prior to September 26, 2003, DCs 5292-5295 which were applicable to limitation of motion of the lumbar spine and lumbosacral strains, respectively.  DC 5237 is the revised code for lumbosacral strain, rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), effective September 26, 2003.  The General Rating Formula encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  38 C.F.R. § 4.71a, General Rating Formula.  

Under the current general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243. 

Note (1) to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate DC.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

Note (1) to this provision provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

      a)  Factual Background

The Veteran contends he is entitled to a rating in excess of 40 percent for his chronic lumbosacral strain.

The Veteran was most recently afforded a VA examination in November 2012.  The Veteran injured his back when he was ejected out of an airplane seat.  He reported he lost an inch of his height at that time.  The diagnosis was a lumbar back strain and mild arthritis of the lumbar spine.  The Veteran complained of a sharp back pain that sometimes radiated down the back of his right leg.  He rated his pain between a 7 and 10 out of 10.  His right toe went numb and sometimes tingled.  He reported being bedridden for three days at a time and it could happen three times per month.  He had never been ordered bed rest by a physician due to incapacitation.  He took ibuprofen on average three to four times per week.  He could stand for only 15 minutes at a time due to his back; he was limited to walking one hundred yards due to his back and knee.  The Veteran did not report flare ups.  

The November 2012 physical examination of the Veteran revealed the Veteran had functional loss in his thoracolumbar spine as less movement than normal and pain on movement.  The Veteran's range of motion testing with objective painful motion resulted in forward flexion from 0 to 35, extension from 0 to 15, right lateral flexion from 0 to 20, left lateral flexion from 0 to 20, right lateral rotation from 0 to 25, left lateral rotation from 0 to 20.  The Veteran was able to perform repetitive use testing with three repetitions with no additional limitation in range of motion. There was no localized tenderness, muscle atrophy, guarding or muscle spasm of the thoracolumbar spine.  Strength testing resulted in 5/5 for hip flexion, knee extension, ankle plantar flexion and dorsiflexion and great toe extension.  Deep tendon reflexes resulted in 2+ for the ankles and knees bilaterally.  The sensory examination testing found normal results for the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The straight leg test was negative bilaterally.  The Veteran was not found to have radiculopathy or any other signs or symptoms of radiculopathy.  No other neurologic abnormalities were found (such as bowel, bladder or pathologic reflexes).  The Veteran did not have IVDS.  No assistive devices were used for normal locomotion.  Arthritis was confirmed through imaging studies.  Imaging studies found spondylosis and pelvic calcification.  There was no evidence of vertebral fracture.  The 2012 VA examiner noted the Veterans work was impacted by his inability to do prolonged sitting, standing or walking.  

The 2012 VA physician opined the Veteran's osteoarthritis was not incurred, caused by or proximately due to or the result of his service or his service connected lumbosacral strain.  Sprains are soft tissue injuries and the Veteran had mild osteoarthritis which was a result of the Veteran's age.  The VA examiner provided medical literature in support of his opinion.  Osteoarthritis is the most commonly encountered rheumatic disorder and the major cause of disability and reduced activity after 50 years of age.  Radiographic evidence of osteoarthritis is found in up to 85% of people older than 65 years.  Autopsies indicated evidence of osteoarthritis in weight bearing joints of almost all persons by the age of 45 years.  

The Veteran was previously afforded a VA examination in March 2010.  The diagnosis was a chronic lumbosacral strain.  The examination was consistent with the most recent 2012 VA examination.  He additionally reported flare ups with severity of pain at a level 9 out of 10.  Flare ups were precipitated by overuse and bending.  The pain radiated into his upper lumbar or the thoracolumbar region and down along the sacral region but did not radiate into the legs although it went into his legs in the past.  The Veteran provided additional associated features with his back problem were reported as stiffness, fatigue, muscle spasm, weakness and occasional mild urinary incontinence described as dribbling.  He had no urinary retention or bowel problems, except constipation.  He had some erectile dysfunction problems.  He reported having a cane at home but did not use it at the examination.  The VA examiner observed the Veteran was unsteady on his feet when he first got up from sitting but had no history of falling.  He had not had hospitalization or surgery.  The March 2010 VA examiner's functional assessment was that the Veteran's back affected his walking because it limited how far he could walk.  He had trouble getting his pants, shoes and socks on.  His usual occupation was affected because of walking and getting in and out of vehicles was limited.  It did not affect driving.

Physical examination in March 2010 was largely consistent with the 2012 VA examination.  There had been no incapacitating episodes of back pain in the prior twelve months.  The Veteran's range of motion testing with repetition was at its worst: forward flexion 0 to 50, extension from 0 to 20, right lateral flexion from 0 to 20, left lateral flexion from 0 to 20, right lateral rotation from 0 to12 and left lateral rotation from 0 to 10.  Painful motion was noted.  Gait was normal.  The Veteran had a slight pelvic tilt and did have some problem getting up and down but no other postural abnormalities were noted.  There was no ankylosis.  The neurological examination resulted in active and equal deep tendon reflexes in both upper and lower extremities.  There was a slightly diminished right patella reflex in comparison to the left side with the left as +2 and the right being +1; otherwise there were no other abnormalities.  Vibratory sensation was active and equal in both upper and lower extremities.  There was pain present but repetitive motion did not appear to increase the pain nor decrease his range of motion with the exception of forward flexion with a change in five degrees (initially range of motion on forward flexion was 0 to 55 and 0 to 50 upon the next two).  There was no evidence of fatigue, pain, weakness, lack of endurance or incoordination and one would need to resort to speculation to describe any additional loss of function during a fare-up or after repetitiveness.   The VA examiner noted a July 2003 MRI which reported an essentially unremarkable study with minimal anterior spurring.  There was a lumbar spine study dated March 2010 with a negative lumbosacral spine film.  

VA treatment records from the appellate period contain consistent subjective complaints of chronic back pain and numbness in his toes.  The records do not include relevant findings such as range of motion testing.  

      b)  Analysis 

The Veteran can be awarded a higher 50 percent rating for his back disability if the evidence shows that he has ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a continuous 12-month period of the claim.  

However, during the period on appeal, the Veteran has repeatedly been found to have useful motion of the thoracolumbar spine.  There is no evidence showing that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating under the general rating criteria for disabilities of the spine.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's lay reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of ankylosis required to warrant the next higher evaluation for the period considered.  On the contrary, ankylosis was not reported at either VA examination and the Veteran's treatment records do not contain symptomatology suggestive of ankylosis. 

Additionally, throughout the timeframe on appeal, the Veteran has not had doctor-prescribed bed rest for treatment of his lumbar spine.  As such, a rating in excess of 40 percent for IVDS symptoms is not warranted. 

Further, the Board finds a separate compensable rating is not warranted for any neurological manifestations related to the Veteran's low back disability.  As noted above, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DCs 8520 to 8530 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Potentially relevant is DC 8520, an 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520. 

The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board notes potentially conflicting evidence of neurological manifestations.  The Veteran competently reported symptoms such as radiating pain down his legs, numbness and mild urinary incontinence and the March 2010 VA examiner noted objective evidence of a slightly diminished 1+ right patella reflex compared to the left at 2+ with no other abnormalities.  However, the November 2012 VA examiner found the Veteran did not have neurologic abnormalities and noted all reflexes were normal.  Significantly, neither VA examiner found any radiculopathy, bowel or bladder problems or pathologic reflexes.  

While the Veteran is competent to describe symptoms and there was objective evidence of a slightly diminished right patella reflex in March 2010, the consistent lack of significant objective findings of diminished reflexes or any neurological condition such as radiculopathy, bowel or bladder problems associated with the chronic lumbosacral strain weighs against granting a compensable rating for any neurological manifestation.   

In sum, a clear preponderance of the evidence is against a disability rating in excess of 40 percent during the applicable period, as the Veteran's complaints of pain, limited motion and functional impairment are adequately accounted for.  The objective clinical findings consistently fail to show that his disability meets the criteria for a disability rating in excess of 40 percent, namely ankylosis or IVDS.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  Accordingly, a disability evaluation in excess of 40 percent for the Veteran's chronic degenerative disc disease and degenerative joint disease of the lumbosacral spine is denied.  See 38 C.F.R. § 4.71a, DC 5237.

      c)  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports constant chronic pain in the back that is worse with certain activities and a limited range of motion.  In terms of his functional abilities, the reported problems affect the Veteran's range of motion of the back.  These are precisely the symptoms evaluated under DC 5237 as discussed above.  Thus, the Veteran's current schedular ratings under DC 5237 are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II.  Internal derangement of the right knee 

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's internal derangement of the right knee is currently rated under DC 5259.  DC 5259 provides for removal of the semilunar cartilage of either knee with symptoms.  38 C.F.R. § 4.71a.  Potential rating criteria applicable to the knee disabilities are noted below.  

Limitation of motion of the knee is rated under DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258.

In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under DC 5257 for impairment due to subluxation or lateral instability may also be rated under other DCs for a manifestation of limitation of motion.  For instance, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

However, the Veteran's current knee disability is evaluated under DC 5259 rather than 5257.  Limitation of motion is a relevant consideration under DC 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under DC 5259 and DCs 5003 or 5010 are not appropriate because painful motion including locking is already considered under DC 5259. Id.  Similarly, separate ratings under DC 5258 and DCs 5003 and 5010 are not appropriate because DC 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.

	a)  Factual Background

The Veteran contends he is entitled to a rating in excess of 10 percent for the internal derangement of his right knee.  

The Veteran was most recently afforded a VA knee examination in November 2012.  The Veteran's diagnosis contained a torn meniscus of the right knee in 1978 and mild osteoarthritis of both knees.  The Veteran injured his knee while doing the inverted crawl in a physical training test during service.  Open surgery was done at Fort Hood, Texas for a medial meniscus tear of the right knee.  The Veteran reported that his right knee swelled, popped and was painful.  The pain in the right knee was constant and 8 out of 10 with 10 being the worst kind of pain.  The knee would give way to the lateral side but he learned how to stand to avoid it.  He wore a metal knee brace if he knew he was going to be on his feet a lot.  He had cortisone shots in his right knee when he was in service.  The Veteran did not report his flare ups impacted the function of his knee/lower leg.  

Upon physical examination in 2012 the Veteran had no limitation of flexion or extension in the right knee with no objective evidence of pain on motion and no change upon repetition.  The Veteran had no functional loss, tenderness or pain to palpation for joint line or soft tissues in either knee.  Strength was normal for knee flexion and extension.  Joint stability testing was normal for anterior instability, posterior instability, and medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have shin splints/medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impartment.  The Veteran had a meniscal/semilunar cartilage condition of a right meniscal tear with frequent episodes of joint pain.  The Veteran had a right knee meniscectomy with no residual signs and/or symptoms.  Imaging studies resulted in mild degenerative arthritis in the right knee.  There was no x-ray evidence of patellar subluxation.  The Veteran's knee condition impacted his ability to work because he could not squat, kneel, walk too far or stand too long.  He was a car salesman and retired in 2007 when he had his heart bypass and also because he was eligible at age sixty two.  

The Veteran was afforded a right knee VA examination in March 2010.  The diagnosis was internal derangement of the right knee, post-surgery on the medial meniscus and degenerative joint disease of the right knee.  The results of the examination were largely consistent with the 2012 VA examination.  The Veteran reported constant pain at a level of five, weakness and stiffness but no deformity or giving way.  He reported periods of flare ups with a level 8 pain daily.  Pain was precipitated by walking up or down an incline or stairs.  He felt his pain limited his motion and functional impairment.  There was no locking and he did not use a brace.  There was apparently some lack of induration and occasional swelling and tenderness but no redness.  He reported his knee caused problems getting dressed and functionally limited his standing.  The Veteran had pain and discomfort if he walked over 15 to 20 minutes or stood over 15.  

Upon physical examination in March 2010 the VA examiner noted right knee extension was from 0 to 70 degrees upon three repetitions with no pain.  Flexion was not reported.  There was some laxity in the right knee on side to side motion.  There was also no additional loss of function as a result of pain, fatigue, weakness, lack of endurance or incoordination and the VA examiner noted one would need to resort to speculation to describe any additional loss of function during a flare up or after repetitiveness.  There was an MRI from July 2003 which showed truncation of the medial meniscus with residual horizontal tear of the posterior horn, no repair in acute process and chondromalacia of the patella.  There were x-rays done of the right knee in March 2010 with an impression of mild degenerative changes of the right knee.  
 
VA treatment records reflect continual treatment and diagnosis of degenerative arthritis and knee pain from the Veteran.  The Veteran took medications such as ibuprofen, diclofenac or tramadol depending on what activity he was doing and he wore an over the counter knee brace or ACE wraps.  He reported he was no longer able to ride horses because of his knees.  The Veteran was referred to a rehabilitation consultation for a brace evaluation due to some instability in his knee.  The treatment records do not contain relevant range of motion testing, nor has any of the records shown ankylosis of the knee, tibia and fibula impairment or genu recurvatum.
	
	b)  Analysis

The Veteran's service connected right internal derangement of the knee is rated 10 percent disabling under DC 5259, which provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  The Veteran is receiving the maximum available rating under DC 5259.  Therefore, the Board must consider rating the right knee disability alternatively under other applicable codes to assign a higher rating.

A higher rating is not warranted under DC 5258 because the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board notes frequent episodes of pain were reported, but no locking or effusion.  As such, a higher 20 percent rating is not warranted under DC 5258.

Furthermore, the Board has considered whether a higher evaluation would be warranted under DCs 5260 and/or 5261, pertaining to limitation of motion of the right knee.  The most recent 2012 VA examination resulted in normal flexion to 140 degrees and full extension.  The Veteran's flexion was at worst 70 degrees in March 2010 with no indication of any limitation of extension.  Without evidence of limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees of more, a higher or separate rating is not warranted for limitation of motion. 

The Veteran's range of motion of the right knee was also not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The Board has considered the Veteran's competent complaints of pain, swelling popping, instability and inability to stand or walk for long periods of time.  However, the November 2012 and March 2010 VA examiners noted the Veteran had no report of pain during the range of motion evaluations and clearly noted there was no additional limitation due to pain.  Moreover, the November 2012 VA examiner found the Veteran had full muscle strength.  Both the 2012 and 2010 examiners noted there was no atrophy or tenderness in the knee.  Therefore, even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating under either DCs 5260 or 5261.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran may be entitled to a higher rating under DC 5257 for reports of instability.  The Veteran reported during his 2012 VA examination that he wore a knee brace if he was to be standing for long periods of time and he stood a certain way to avoid his knee from giving way.  The November 2012 VA examiner found the Veteran had normal joint stability (anterior, posterior, medial/lateral) with no history of recurrent patellar subluxation/dislocation.  The March 2010 VA examiner noted "some laxity" in the right knee on side to side motion but anterior, posterior and lateral ligaments appeared to be intact.  Although the Veteran competently reported his right knee was unstable and some laxity was observed by the 2010 VA examiner, the objective testing resulted in normal findings.  Given the lack of clinical findings of instability, the Board finds the instability of the right knee shown is not shown.
 
The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5262, 5263.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.  

      c)  Extraschedular Considerations 

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111.  The Board, however, finds that the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's primary right knee symptoms include pain and subjective complaints of mild laxity without findings on objective examination.  These factors are accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not indicated. 


Service Connection for Hand Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran asserts he is entitled to service connection for a bilateral hand condition to include arthritis.

The Veteran has a current diagnosis of arthritis in both hands.  See November 2012 VA examination.  While on active duty the Veteran injured his right thumb.  See November 20, 1967 VA treatment record.  Thus, the remaining question that needs to be resolved is whether there is a nexus between the Veteran's active duty and his current diagnosis of arthritis in his hands.  

The Veteran's service treatment records (STRs) from November 1967 show the Veteran twisted his right thumb and it was swelled mildly.  X-rays taken of the thumb were negative.  The Veteran's separation examination in August 1969 and all subsequent examinations of record through October 1982, reflected normal upper extremities, no other complaints, diagnosis or findings of a hand injury, disability or arthritis. 

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's retirement from active duty in 1969 or 1983.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  Further, the lack of complaints, diagnosis, or findings pertaining to a hand disability at service discharge along with the negative X-rays findings at the time of his in-service injury weigh against a finding of a nexus between service and his current condition.  

The Veteran was afforded a VA hand examination in November 2012.  The Veteran's diagnosis was a left thumb injury in 1967 and a current diagnosis of arthritis.  The Veteran provided a history of his in-service thumb sprain that resulted in him wearing a splint for two weeks.  He reported all his fingers and joints in his hands swelled and got stiff.  His pain was a 6 of 10 out of 10.  No flare ups were reported that impacted the function of the hand.  The VA examiner provided a negative nexus opinion between the Veteran's current diagnosis of arthritis and his thumb injury in service.  He rationed that the Veteran's osteoarthritis was in both hands and provided medical literature about osteoarthritis.  Osteoarthritis is the most commonly encountered rheumatic disorder and the major cause of disability and reduced activity after 50 years of age.  Radiographic evidence of osteoarthritis is found in up to 85% of people older than 65 years.  Autopsies indicated evidence of osteoarthritis in weight bearing joints of almost all persons by the age of 45 years.  The Board affords the VA examiner's negative nexus opinion supported by medical literature great probative weight.  

VA treatment records are absent treatment and complaints of arthritis in the hands until July 2009.  The Veteran reported having arthritis in his hands in July 2009 and an impression of degenerative joint disease was provided.  The Veteran again reported arthritis in his hands during an Agent Orange registry examination in June 2011.  The first medical evidence of record that indicates complaints of arthritis is over two decades post service and therefore weighs against a finding the Veteran's current condition is related to active duty.  

Although the Veteran asserts his hand condition was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his arthritis are afforded little probative weight.  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a bilateral hand condition to include arthritis must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, supra.

ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied. 

Entitlement to a rating in excess of 10 percent for internal derangement of the right knee is denied.

Entitlement to service connection for a bilateral hand condition is denied.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for left knee arthritis to include as secondary to his service connected disabilities.

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A VA examination of the knees was conducted most recently in November 2012.  The Veteran has asserted his current left knee problems are secondary to his service connected internal derangement of the right knee.  He essentially asserts he has overcompensated for his right knee with his left.  No opinion has been provided regarding this claim.  On Remand, an addendum is required to provide an opinion regarding the etiology of the Veteran's left knee arthritis on a direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection for arthritis of the left knee on a secondary basis (specifically as secondary to the Veteran's service-connected internal derangement of the right knee and chronic lumbosacral strain).  He should have adequate opportunity to respond.  

2.  After any development deemed necessary is completed, the RO or AMC must provide an appropriate VA examiner with the Veteran's claim folder to determine the etiology of the Veteran's claimed left knee arthritis on a direct and secondary basis.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the VA examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee arthritis is (1) etiologically related to his active service or (2) caused or permanently worsened (aggravated) by his service-connected disabilities (internal derangement of the right knee and chronic lumbosacral strain)?

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions. A complete rationale should be provided for any opinion expressed.

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


